31 N.Y.2d 897 (1972)
In the Matter of Guptill Holding Corporation, Respondent,
v.
State of New York, Appellant, and United States of America, Intervenor-Appellant.
Court of Appeals of the State of New York.
Argued November 27, 1972.
Decided December 6, 1972.
Louis J. Lefkowitz, Attorney-General (Henderson G. Riggs and Ruth Kessler Toch of counsel), for appellant.
James A. Sullivan, Jr., United States Attorney (Karl Schmeidler, Scott P. Crampton, Meyer Rothwacks and Crombie J. D. Garrett of counsel), for intervenor-appellant.
Frank T. Mahady for respondent.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs, on the opinion at the Appellate Division.